Citation Nr: 0921347	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-37 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for polyarthralgia or 
disability manifested by pain in multiple joints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from October 2001 to May 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Huntington, West 
Virginia, issued in October 2005.


REMAND

The Board has determined that further development action is 
required before the Board decides this appeal.

The Veteran seeks service connection for polyarthralgia or 
disability manifested by pain of multiple joints.  In 
argument received at the Board in May 2009, the Veteran, 
through her accredited service representative, argues that 
she is entitled to a current VA examination to determine 
whether any current condition characterized by pain of 
multiple joints is related to service.  The record reflects 
that the Veteran was hospitalized and extensively evaluated 
in service for manifestations of what was described as 
polyarthralgia.  It was noted in a rheumatologic evaluation 
that she had symptoms including nausea, lightheadedness, 
fever and joint pains, representative of arthalgia.  These 
were attributed to chemical exposure by the examining 
physician.  She was separated from the Air Force based on 
findings of a medical board proceeding which concluded that 
the polyarthralgia prevented her from performing her duties.  
She was awarded a 20 percent rating by the Air Force for 
polyarthralgia, a condition that was considered to have 
developed in service, not been due to misconduct and not to 
have preexisted service.  

The Veteran was evaluated on two occasions by a VA examiner 
following service, in August and September 2005.  On both 
occasions, the examiner diagnosed polyarthralgia of multiple 
joints, but reported that the findings were normal on 
physical examination.  Moreover, the claims folders were not 
made available to the examiner for review.  Therefore, the 
Board has not found the examination reports to be adequate 
for adjudication purposes.

In light of VA's duty to conduct a thorough and 
contemporaneous medical examination, the Board finds that a 
new VA examination with medical opinion is necessary in order 
to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  
See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any disability 
manifested by pain of multiple joints 
that has been present following service.  
The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated tests and studies should be 
performed.

Based upon the examination results and 
the claims folders review, the examiner 
should provide an opinion with respect to 
any post-service disability manifested by 
pain of multiple joints as to whether 
there is a 50 percent or better 
probability that the disorder originated 
during active service or is otherwise 
etiologically related to active service.  

The examiner should note for the purpose 
of making this determination that the 
Veteran was evaluated in service for 
polyarthralgia as noted in the service 
treatment records.  The rationale for all 
opinions expressed should be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the claim for service 
connection for polyarthralgia or 
disability manifested by pain in multiple 
joints.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, she and her representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

